Deny and Opinion Filed September 30, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 No. 05-21-00843-CV

                      IN RE JOSEPH DINGLER, Relator

           Original Proceeding from the County Court at Law No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-05083-A

                        MEMORANDUM OPINION
                   Before Justices Schenck, Nowell, and Garcia
                            Opinion by Justice Nowell
      In his September 29, 2021 emergency petition for writ of mandamus, relator

complains that the justice of the peace court lacked jurisdiction to entertain a new

action regarding property that is currently the subject of appeals pending in this

Court. Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that he lacks an adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      Based on our review of the petition and record, we conclude that relator has

failed to show his entitlement to the relief requested. Accordingly, we deny the

petition for writ of mandamus.
  /Erin A. Nowell/
  ERIN A. NOWELL
  JUSTICE




–2–